The opinion of the court was delivered by
Burch, J.:
The action was one to -enforce a contract to convey real estate. The plaintiff prevailed, and the defendants appeal.
The principal contention of the appellants is that no contract was established.
Many years ago Rosina Donovan resided on the land, with her husband and an unmarried daughter. Her husband died, and afterwards, in the year 1903, the daughter was adjudged insane, and was taken to an asylum. Mrs. Donovan was then seventy-three years old, and having been left alone on the farm, she broke up housekeeping, sold her household goods and other personal property, and went to live with her married daughter, the plaintiff. In 1904, the plaintiff, her husband and her mother were together, and a conversation took place, relating to Mrs. Donovan’s living with her daughter. The husband testified as follows:
“I says, ‘Mrs. Donovan, are you going to make your home with me all the time?’ and she says, ‘I guess I am; I have nowhere else to go.’ ‘Well,’ I says, ‘if you are, we would like to have some understanding to know what we are going to get for taking, care of you,’ and she says, T am going to give Lizzie the place.’ My wife was commonly called Lizzie around the home. Mrs. Donovan had no other land than that described in this petition.”
*500Mrs. Donovan made her home with the plaintiff until her death, in July, 1917. In 1911 she became partially paralyzed. Two or three years later she lost her speech, lost use of her limbs, and was confined to her bed the greater part of the time. The last three years of her life she was quite helpless. During the entire period of her disability she was assiduously cared for by the plaintiff and members of her family.
The distinct purpose of the conversation referred to was to ascertain whether or not Mrs. Donovan intended to make her permanent home with her daughter, and if so, on what terms. Used in that connection, the expression “I am going to give the farm to Lizzie,” was the equivalent of “I will give the farm to Lizzie.” On Mrs. Donovan’s side the proposition was that she would give the farm to Lizzie for a permanent home and care, and acceptance of the proposition lay in furnishing her the home and care she needed and desired. That such was the clear understanding of the parties was established by abundant corroborative evidence, which need not be rehearsed. -
The judgment of the district court is affirmed.